Opinion filed January 31, 2008 











 








 




Opinion filed January 31,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00199-CV
                                                    __________
 
                                        WALTER WHITE, Appellant
 
                                                             V.
 
                                        DELORES
WHITE, Appellee
 

 
                                         On
Appeal from the 317th District Court
 
                                                       Jefferson
County, Texas
 
                                                 Trial
Court Cause No.  88033-C
 

 
                                              M E
M O R A N D U M   O P I N I O N
Walter White has filed in this court a motion to
dismiss his appeal.  In his motion, he states that he no longer desires to
proceed with this appeal.  The motion is granted, and the appeal is dismissed.
 
PER CURIAM
January 31, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.